        Case 1:19-cr-00580-LTS Document 30 Filed 07/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - X

UNITED STATES OF AMERICA                               ORDER

            - v. -                                     19 Cr. 580 (LTS)

WINSTON ANTHONY ROSE,

            Defendant.

- - - - - - - - - - - - - - - - - X


           WHEREAS, with the defendant=s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

February 10, 2020;

           WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

           WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;
      Case 1:19-cr-00580-LTS Document 30 Filed 07/28/20 Page 2 of 2




            IT IS HEREBY ORDERED that the defendant=s guilty plea is

accepted.

Dated: New York, New York
          July 28
       ___________, 2020


                                 SO ORDERED:


                                   /s/ Laura Taylor Swain
                                 ______________________________
                                 HONORABLE LAURA TAYLOR SWAIN
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF NEW YORK
